800 F.2d 1130
County of Bergen, Borough of Franklin Lakes, Township ofPequannock, Township of Mahwah, Borough of Pompton Lakes,Borough of Oakland, Township of Montville, Franklin LakesHomeowners Committee Against I-287, New Jersey CitizensCoalition to Stop I-287, Passaic River Coalitionv.Doyle (Elizabeth Hanford) United States Dept. ofTransportation, Barnhart (Ray), Bestgen (John G.,Jr.), Kessler (John J., Jr.), FederalHighway Admin., Watt (JamesG.), United StatesDepartment of
NO. 85-5736
United States Court of Appeals,Third Circuit.
JUN 04, 1986

Appeal From:  D.N.J.,
Ackerman, J.,

620 F.Supp. 1009

1
AFFIRMED.